THEA         ORNEY              GENERAL
                                OFTEXAS
                               AUS-lTN   11. TEXAS

  W'ILL     WILSON
AX-l-GRNEYGENERAL
                                    July 24, 1962

          Mr. R. L. Coffman                   Opinion No. wlnl-1392
          Administrator
          Texas Employment Commission         Re:      Whether the Texas Employment
          Austin, Texas                                Commission is empowered by
                                                       Senate Bill 1, Acts of the
                                                       57th Legislature, First
                                                       Called Session, 1961, chapter
                                                       62, page 287, and Senate Bill
                                                       28, Acts of the 55th Legisla-
                                                       ture, First Called Session,
                                                       1957, chapter 27, page 77,
                                                       to use the unexpended funds
                                                       to construct parking facili-
                                                       ties on certain real estate
          Dear Mr. Coffman:                            without further legislation.
                    You have requested an opinion from this office upon the
          question of whether the Texas Employment Commission is empowered
          by the provisions of Senate Bill 1, Acts of the 57th Legislature,
          First Called Session, 1961, chapter 62, page 287, and Senate Bill
          28, Acts of the 55th Legislature, First Called Session, 1957,
          chapter 27, page 77, to use certain unexpended funds to construct
          parking facilities on certain real estate without the necessity
          of further legislation.
                     Senate Bill 28 provides in Section 1 that:
                     "All funds heretofore appropriated to the
                Texas Employment Commission out of amounts cred-
                ited to this state's account in the Federal Un-
                employment Trust Fund under Section 903 of the
                Social Security Act for the purchase of land and
                construction of buildings are hereby authorized
                to be used in the purchase of land and construc-
                tion of a Texas Employment Commission State Head-
                quarters office building, includina aarking space
                and facilities, built-in equipment and furnish-
                ing; and in addition thereto there is hereby ap-
                propriated from the same account, subject to the
                same conditions applicable to appropriations here-
                tofore made therefrom, the additional sum of Seven
                Hundred Thousand Dollars ($70@,000.00) to accom-
                plish such purposes.*' (Emphasis added)
    Mr. R. L. Coffman, page 2   (W-1392)


              Senate Bill 1, the General Appropriations Bill for the
    current biennium, provides in the departmental appropriation to
    the Texas Employment Commission that:
              "any unextended balances in the amounts here-
         tofore aonropriated in House Bill No. 133, Chapter
         385, Acts, Fifty-fifth Legislature, Regular Ses-
         sion, 1957, and in Senate Bill No, 28. Chaoter 27
         Acts Fifty-fifth Legislature. First Called Sessio;,
         h,pTi2and in House Bill No. 4 Chapter 23, Acts,
         Fift$-Sixth~Legislature Thirb Called Session 1959,
         for the ourchase of 1anA for the ConstrUCtiOn'Of a
         State headcuarters office buildins..includinrz:
                                                       eauiu-
         ment and furnishinss for the Texas Emplovment Com-
         mission, out of amounts credited to this State's
         account in the Federal Unemployment Trust Fund under
         Section 903 of the Social Security Act as of August
         31, 1961, are herebv reanarovriated for the sam vur
         oases for the biennium beginning September 1, leg61
         and the Texas Employment Commission is authorized
         pay all claims against the prior appropriations of
         funds which are now barred or may be barred by the
         operation of Article 4357, Revised Civil Statutes."
         (Emphasis added)
I             Senate Bill 28, quoted heretofore was, in the words
    of the caption of the bill, an L1. . . Act to expedite the build-
    ing program of the Texas Employment Commission by re-allocating
    funds heretofore appropriated, . . .I* In Senate Bill 28 the
    Legislature authorized the use of the funds specified therein by
    the Texas Employment Commission for the purchase of land, the
    construction of an office building, built-in equipment and furn-
    ishings, and parking space and facilities.
              After the passage of Senate Bill 28 by the 55th Legis-
    lature, the 56th Legislature subsequently enacted House Bill 4,
    Acts of the 56th Legislature, 1959, Third Called Session, chapter
    23, page 442, the General Appropriations Bill, and in the depart-
    mental appropriation to the Texas Employment Commission is found
    the following provision:




         headquarters office building, including equipment and
         furnishing for the Texas Employment Commission, out
         of amounts credited to this State's account in the
Mr. R. L. Coffman, page 3   (W-1392)


     Federal Unemployment Trust Fund under Section 903
     of the Social Security Act as of August 31, 1959,
     are herebv reanvrooriated for the same vurooses
     for the biennium beginning September 1, 1959."
     (Emphasis added)
          In the General Appropriations Bill for the current
biennium, Senate Bill 1, the pertinent portion being set forth
heretofore, the 57th Legislature once again reappropriated the
unexpended balance of the funds appropriated in Senate Bill 28
in almost the identical language used in House Bill 4.
          While in House Bill 4 and Senate Bill 1 there is no
express reference made to the use of the unexpended funds for
the construction of parking facilities, we are of the opinion
that the omission of a reference to "parking facilities" in the
phrase found in both House Bill 4 and Senate Bill 1, (I.. . for
the purchase of land for the construction of a State headquar-
ters office building, including equipment and furnishings for
the Texas Employment Commission. . . .'Idoes not constitute a
restriction upon these funds being used to construct parking
facilities, but rather that this phrase found in House Bill 4
and Senate Bill 1 is merely a descriptive phrase further identi-
fying Senate Bill 28. Such being the case the provisions of
Senate Bill 28 control as to the authorized purposes for expendi-
ture of these funds.
          This is further borne out by the fact that the Legis-
lature specified in Senate Bill 28 the general purposes for
which certain appropriations to the Texas Employment Commission
could be expended, and of these general purposes the purchase
of the land, the erection of the building, and its furnishing
and equipping have been accomplished. While there remains an
unexpended balance in the initial appropriation, which has twice
been reappropriated by the Legislature to the Texas Employment
Commission, there remains of the initial general purposes set
',;rF in Senate Bill 28, only the construction of parking facili-
    .
          It would logically follow and we are of the opinion
that the Legislature, by periodically reappropriating the unex-
pended fund, is continuing to make the unexpended funds available
for such purposes as the construction of parking facilities, and
further legislation is unnecessary for the construction of such
parking facilities.
Mr. R. L. Coffman, page 4   (WW-1392)


                            SUMMARY

           The Texas Employment Commission is empowered
      by virtue of Senate Bill 1, Actsof the 57th Legis-
      lature First Called Session, 1961, Chapter 62,
      page 287, and Senate Bill 28, Acts of the 55th
      Legislature, First Called Session, 1957, Chapter
      27, page 77, to use certain unexpended funds appro-
      priated to the Texas Employment Commission to con-
      struct parking facilities and without the necessity
      of further legislation at this time.
                               Yours very truly,
                              WILL WILSON
                              Attorney General of Texas


                               J&k    Pat Bailey
PB:wb                                 Assistant
                                               %
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Frank Booth
Charles Lind
wooarow Curtis
Robert Lewis
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore